333 S.W.3d 531 (2011)
Orville GOINS,
v.
STATE of Missouri, Respondent.
No. ED 95285.
Missouri Court of Appeals, Eastern District, Division Two.
March 8, 2011.
Brocca Smith, Saint Louis, MO, for Appellant.
Chris Koster, Attorney General, John M. Reeves, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J. and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Orville Goins (hereinafter, "Movant") appeals the denial of his Rule 24.035 postconviction motion without an evidentiary hearing. Movant pleaded guilty to one count of first degree robbery, Section 569.020 RSMo (2000), and one count of armed criminal action, Section 571.015 RSMo (2000). Movant was sentenced to a term of ten years' imprisonment on the robbery count and three years' imprisonment on the armed criminal action count, to run concurrently. Movant filed a timely motion for post-conviction relief pursuant to Rule 24.035, which the motion court denied without a hearing. Movant raises one point on appeal, claiming his plea was rendered involuntary when defense counsel promised him he would receive probation in exchange for pleading guilty.
We have reviewed the briefs of the parties, the legal file and transcript, and find the motion court's decision was not clearly erroneous. Rule 24.035(k). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, for the use of the parties only, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).